UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

SPIN MASTER, LTD., : 19cv9035 (DLC)

Plaintiff, : ORDER
-V- * tecun

BE. MISHAN & SONS, INC.,
Defendant.

 

 

DENISE COTE, District Judge:

 

 

On December 4, 2019, a hearing was held on Spin Master
Ltd.’s (“Spin Master”) October 29, 2019 motion for a preliminary
injunction. For the reasons set forth in an Opinion and Order
granting Spin Master’s motion, filed today, it is hereby

ORDERED that EB. Mishan & Sons, Inc. (“Emson”), its parent
companies, subsidiaries, agents, officers, servants, employees,
attorneys, and other persons who are in active concert or
participating in any of the foregoing, are enjoined, pending
further Order of this Court, from making, using, offering to
sell, selling within the United States, or importing into the
United States, or actively inducing others to make, use, offer
to sell, sell within the United States, or import into the
United States (a) any of Emson’s “Radical Racers” toys, {b) any
product Emson has labeled with the Universal Price Code (“UPC”)
No. 080313027079, or (c) any other product that infringes United

States Patent No. 9,675,897.

 
IT IS FURTHER ORDERED that any violation of this Order is
punishable as a contempt of Court, with ali associated
penalties.

TT IS FURTHER ORDERED that as a condition of the
preliminary injunction, Spin Master shall post a bond, pursuant
to Rule 65(c), Fed. R. Civ. P., in the amount of $1,500,000.

If IS FURTHER ORDERED that this Order shall become
effective upon the posting of the bond.

Dated: New York, New York
December 6, 2019

NISE COTE
United States District Judge

|
}
t

 
